—In a *675proceeding to discharge and cancel an undertaking to discharge a mechanic’s lien, C&E Foundation Corp. appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated March 17, 1993, which granted the petition and denied its cross motion to dismiss the proceeding.
Ordered that the judgment is affirmed, with costs.
In response to the application by Galaxy Insurance Company to discharge and cancel its undertaking to discharge the appellant’s mechanic’s lien, the appellant contended that title to the subject property never properly vested in the New York City Industrial Development Agency (hereinafter the Agency), in that the project built on the land was in contravention of the Agency’s statutory powers (see, General Municipal Law § 917 [c]).
We agree with the Supreme Court that the appellant did not have standing to challenge the validity of title as its interest in its mechanic’s lien does not fall within the zone of interest protected by General Municipal Law § 917 (c) (see, Matter of Axelrod v Sobol, 78 NY2d 112). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.